Citation Nr: 1629570	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  01-08 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a thoracic spine disability.

3.  Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

REMAND

The Veteran served on active duty from March 1974 to November 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2000 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

This case has a long history before both the Board and the United States Court of Appeals for Veterans Claims (Court).  Because the case must be remanded again, an extended recitation of that history is not required.  Most recently, however, in a July 2014 decision, the Board denied the three service connection claims listed above, and it remanded the issue of entitlement to service connection for a psychiatric disorder, as well as granted in a separate July 2014 decision service connection for left foot subtalar arthritis.

The Veteran appealed the three denials to the Court.  In a July 2015 memorandum decision, the Court vacated the Board's denials of the issues listed above.  Though those issues have returned to the Board, the issue of entitlement to service connection for a psychiatric disorder remains in remand status and has not been recertified.  The Board will accordingly not address that issue at this time.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.

Before the Court and in a March 2016 letter, the Veteran's attorney contends that additional VA treatment records, including from Dr. Andjuar at the San Juan VA Medical Center (VAMC), have been generated and must be acquired before the Board can make its decision.  

Pursuant to 38 C.F.R. § 3.159(c)(2) (2015), VA's duty to assist includes obtaining VA treatment records.  See also Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that the duty to assist extends to obtaining VA medical records without consideration of their relevance).  As the most recent treatment records in the Veteran's file are dated March 2009, records from that point and thereafter must be obtained and associated with his claims file.  The Board does not find that any other development is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from March 2009, including those from Dr. Andjuar at the San Juan VAMC, and thereafter and associate them with his claims file.  

2.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

